We find that the defendant did not receive the effective assistance of counsel and therefore the judgment must be reversed (see, People v Satterfield, 66 NY2d 796; People v Baldi, 54 NY2d 137).
Furthermore, the court’s failure to give a limiting instruction concerning the defendant’s prior arrest, coupled with the court’s failure to instruct the jury that the testimony of a police officer is entitled to no greater weight than the testimony of an ordinary citizen, warrant reversal (see, People v Guzman, 146 AD2d 799). Balletta, J. P., Santucci, Krausman and Florio, JJ., concur.